DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2020 has been entered. Claims 1-20 remain pending in this application.
Claim Objections
Claims 14 and 15 objected to because of the following informalities:  
In claim 14, lines 1” an additional pressure” should be corrected to --an additional pressure applicator-- and “pneumatics and mechanical” should be corrected to --pneumatic and mechanical applicator--.
In claim 15, line 1: “where massager” should be corrected to --where the massager--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one massager" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Previously lines recite “an automated fundal massager” and “a body housing the massager”. It is unclear if this “at least one massager” is the same massager previously recited or a new one. It is suggested the limitation be corrected to --the massager-- or --at least one massager element--. Claims 2-15 rejected on the same grounds due to their dependency.
Claim 5 recites where the power supply is selected for 120 volts AC and 220 volts AC. It is unclear if the claim intends for the power supply to be selected for both 120 volts AC and 220 volts AC or if it is intended to be selected for either. As a result, this limitation will be interpreted according to the specification as being either 120 volts AC or 220 volts AC (see paragraph 24 of applicant’s specification).
Claim 16 recites the limitation "at least one massager" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Previously lines recite “an automated fundal massager” and “a body housing the massager”. It is unclear if this “at least one massager” is the same massager previously recited or a new one. It is suggested the limitation be corrected to --
Claim 16 recites the limitation "a body housing the massager, power supply, and system controller" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim later recites “at least one power supply” and “a system controller”. It is unclear if these are the same elements or new elements. The limitations should be corrected to clarify. Claims 17-20 rejected on the same grounds due to their dependency. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Rembert (US 10,874,579) or, in the alternative, under 35 U.S.C. 103 as obvious over Rembert (US 10,874,579) in view of Abuhamad (US 9,603,602).
Regarding claim 1, Rembert teaches an automated fundal massager adapted to massage a fundus of a uterus of a patient similar to a fundal massage provided by a nurse or other medical personnel (see abstract; see col. 1, lines 16-30; see also fig. 10; this limitation is considered intended use, therefore Rembert meets this limitation since it can structurally perform this intended use function), the apparatus comprising:
at least one attachment mechanism adapted to secure the automated fundal massager to the patient (see Fig. 4, 14) having
	at least one fastener (Fig. 3, fastener 15)
a body housing the massager (Fig. 4, 13) and
at least one massager providing direct pressure to deeply and firmly engage the fundus (see Fig. 10, massager block 33; see col. 3, lines 1-9)  having
	at least one power supply (Fig. 10, 35),
	at least one fundus engagement device (Fig. 10, roller 30),
	at least one fundus engagement device cover (Fig. 10, cover 34), and
	at least one system controller in communication with the fundus engagement device (see Fig. 7),

While Rembert teaches the above functional limitations, alternatively, it would be obvious to modify the device of Rembert to be adapted to be placed on the patient after birth to engage the fundus of the uterus through direct pressure massage to maintain uterine contractibility thereby managing postpartum bleeding in view of Abuhamad.
Abuhamad teaches an automated fundal massager (see abstract and Fig. 1) whereby the automated fundal massager is adapted to be placed on the patient after birth to engage the fundus of the uterus through direct pressure massage to maintain uterine contractibility thereby managing postpartum bleeding (see col. 2, lines 35-44 and 53-55)
Rembert and Abuhamad both teach massage devices designed to be attached to and worn around the waist of the user (see col. Lines 54-55 of Rembert and Fig. 1 of Abuhamad) and, further, both devices teach applying increased pressure to the waist of the user (see col 1, lines 40-46 of Rembert and col. 1, lines 42-49 of Abuhamad). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Rembert to be placed on a patient after birth to engage the fundus through direct pressure massage to maintain uterine contractibility and manage postpartum 
Regarding claim 2, Rembert further teaches where the attachment mechanism is selected from flexible straps (see col. 2, lines 48-55, the belt is made with a pliable panel).
Regarding claim 3, Rembert further teaches where the fastener is selected from buckle and hooks and loops (see Figs. 3 and 4; see col. 2, lines 48-55).
Regarding claim 13, Rembert further teaches where additional pressure is added to create a deeper massage (see col. 3, lines 9-11, the rollers are moved upward to provide more pressure).
Regarding claim 14, Rembert further teaches where an additional pressure may be selected from mechanical (see col. 3, lines 9-20; see Fig. 10, additional pressure created with a motor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Trapp (2017/0119620).
Regarding claim 4, Rembert teaches the massager of claim 1, but does not explicitly disclose where the power supply is selected for alternating current (AC) or direct current (DC).
However, Trapp, which discloses a massage device that can massage the fundal area, teaches where the power supply is selected for alternating current (“massage device 100 may use a conventional AC power line in lieu of batteries”; para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, wherein the power supply is selected for alternating current, as taught by Trapp, as alternating current is the conventional power supply type.
Regarding claim 6, Rembert discloses the massager of claim 1, but does not disclose wherein a power supply that is rechargeable.
However, Trapp discloses a power supply that is rechargeable (“rechargeable lithium ion batteries”; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, wherein the power supply is rechargeable, as taught by Trapp, to enable the device to be used multiple times.
Regarding claim 9, Rembert discloses the massager of claim 1, but does not disclose where the fundus engagement device cover is selected from silicone, pleather, plastic, latex, and cloth.
However, Trapp discloses that the fundus engagement device cover is plastic (“sleeve 105 may be manufactured from rubberized nylon”; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, the fundus engagement device cover is plastic, as taught by Trapp, to have a water resistant and flexible cover (see para. [0074] of Trapp).
Regarding claim 10, Rembert discloses the massager of claim 1, but does not disclose where the fundus engagement device cover is removable.
However, Trapp discloses that the fundus engagement device cover is removable (sleeve 105 is removable; para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, a fundus engagement device cover that is removable, as taught by Trapp, to clean and/or replace the sleeve as needed (see para. [0066] of Trapp).
Regarding claim 11, Rembert and Trapp teach the massager of claim 10, and Trapp further teaches where the fundus engagement device cover is disposable (“replace the sleeve 105”; para. [0066]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Trapp (2017/0119620), as applied to claim 4 above, and in view of Hong (US 4702235).
Regarding claim 5, Rembert in view of Trapp disclose the massager or claim 4, but do not disclose where the power supply is selected for 120 volts AC or 220 volts AC.
However, Hong, which discloses a therapeutic brace, teaches a power source selected for 120 volts AC (col. 4, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert in view of Trapp, a power supply selected for 120 volts AC, as taught by Hong, as it is a common voltage found in homes and buildings.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Trapp (2017/0119620), as applied to claim 6 above, and in view of Francais (US 5931834).
Regarding claim 7, Rembert in view of Trapp teach the massager of claim 6, but do not teach where the power supply is removable for charging.
However, Francais, which discloses a device for imparting sensory stimulation to the abdomen area, teaches a power supply that is removable for charging (“battery 48 can be removed periodically for... recharging”; col. 11, lines 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert in view of Trapp, a power supply that is removable for charging, as taught by Francais, to allow the batteries to be reused.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Trapp (2017/0119620), in view of Francais (US 5931834), as applied to claim 7 above, and further in view of Boyles et al. (US 8441230).
Regarding claim 8, Rembert in view of Trapp and Francais teach the massager of claim 7, but does not teach where multiple power supplies may be charged simultaneously.
However, Boyles, which solves the same issue of charging multiple power supplies, teaches a charging station for simultaneously charging multiple power supplies (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention, to add to Rembert as modified by Trapp, a charging station for charging multiple power supplies, as taught by Boyles, to provide readily available power supplies for immediate use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Wu (US 2010/0042025).
Regarding claim 12, Rembert discloses the massager of claim 1, but does not discloses wherein the fundus engagement device is covered with a cushion.
However, Wu, which discloses an abdomen massaging apparatus, teaches a massaging apparatus that is covered with a cushion (“protective pad 7 includes a foam material 72 and a cloth face 71”; para. [0021], see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, a cushion for covering .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Waldeck (US 3707284).
Regarding claim 15, Rembert discloses the massager of claim 1, but does not disclose where the massager may be stored in a protective carrying case.
However, Waldeck, which discloses a massage device, teaches a massager that may be stored in a protective carrying case (“may be conveniently packed into any suitable box or carrying case”; col. 6, lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, a protective carrying case for storing the massager, as taught by Waldeck, so that the massager can be readily portable (Waldeck; col. 7, lines 1-3).
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158)
Regarding claim 1, Abuhamad teaches an automated fundal massager adapted to massage a fundus of a uterus of a patient similar to a fundal massage provided by a nurse or other medical personnel (see Fig. 1; see col. 2, lines 35-35; Abuhumad teaches a device that applies pressure to the fundus similar to pressure that can be provided by a nurse or other medical personnel), the apparatus comprising:
at least one attachment mechanism adapted to secure the automated fundal massager to the patient (see Fig. 5, 210) having

a body housing the massager (Fig. 4, body of the device 240) and
at least one massager providing direct pressure to deeply and firmly engage the fundus (Fig. 4, air bladder 220; see col. 4, lines 22-24, the medical professional determines how much to inflate and deflate the bladder to engage the fundus appropriately, the device is providing massage in that it is manipulating tissue and, since it can be inflated and deflated, its capable of providing a massage similar to known air bladder type massages) having
	at least one fundus engagement device (Fig. 5, inner wall 226a engages with the fundus upon inflation),
	at least one fundus engagement device cover (Fig. 5, cover 244), and
	at least one system controller in communication with the fundus engagement device (Fig. 4, pump 222 controls inflation of the air bladder),
whereby the automated fundal massager is adapted to be placed on the patient after birth to engage the fundus of the uterus through direct pressure massage to maintain uterine contractibility thereby managing postpartum bleeding (see col. 2, lines 35-44 and 53-55).
Abuhamad does not teach at least one power supply.
However, Lin teaches an analogous massager with an inflatable bladder (see abstract; see Fig. 4, bladder 3) comprising at least one power supply (see paragraphs 17-18; bladder is connected to pump 32 that is powered, having a power supply).
Abuhamad teaches that the air bladder can be inflated by other known methods (see col. 3, lines 47-52). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Abuhamad to include a power supply to allow powered inflation of the air bladder, as taught by Lin, for the purpose of providing hands-free inflation that is more accurately set by a control system. 
Regarding claim 2, Abuhamad further teaches where the attachment mechanism is selected from flexible or non-flexible straps (see col. 3, lines 31-35, rigidity of attachment strap may be adjusted with various materials).
Regarding claim 3, Abuhamad further teaches where the fastener is selected from snaps, buckle, ratchets, quick-connects, friction, snaps, hooks, and hooks and loops (see col. 3, lines 35-39).
Regarding claim 9, Abuhamad further teaches where the fundus engagement device cover is selected from pleather, plastic, latex, and cloth (see col. 3, lines 31-43).
Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158) as applied to claim 1 above, and further in view of in view of Trapp (2017/0119620).
Regarding claim 4, Abuhamad, as modified, teaches the massager of claim 1, but does not explicitly disclose where the power supply is selected for alternating current (AC) or direct current (DC).
However, Trapp, which discloses a massage device that can massage the fundal area, teaches where the power supply is selected for alternating current (“massage device 100 may use a conventional AC power line in lieu of batteries”; para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad, wherein the power supply is selected for alternating current, as taught by Trapp, as alternating current is the conventional power supply type.
Regarding claim 6, Abuhamad, as modified, discloses the massager of claim 1, but does not disclose wherein a power supply that is rechargeable.
However, Trapp discloses a power supply that is rechargeable (“rechargeable lithium ion batteries”; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad, wherein the power supply is rechargeable, as taught by Trapp, to enable the device to be used multiple times.
Regarding claim 10, Abuhamad, as modified, discloses the massager of claim 1, but does not disclose where the fundus engagement device cover is removable.
However, Trapp discloses that the fundus engagement device cover is removable (sleeve 105 is removable; para. [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, a fundus engagement device cover that is removable, as taught by Trapp, to clean and/or replace the sleeve as needed (see para. [0066] of Trapp).
Regarding claim 11, Abuhamad and Trapp teach the massager of claim 10, and Trapp further teaches where the fundus engagement device cover is disposable (“replace the sleeve 105”; para. [0066]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158) and further in view of in view of Trapp (2017/0119620) as applied to claim 4 above, and in view of Hong (US 4702235).
Regarding claim 5, Abuhamad in view of Trapp disclose the massager or claim 4, but do not disclose where the power supply is selected for 120 volts AC or 220 volts AC.
However, Hong, which discloses a therapeutic brace, teaches a power source selected for 120 volts AC (col. 4, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad in view of Trapp, a power supply selected for 120 volts AC, as taught by Hong, as it is a common voltage found in homes and buildings.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158) and further in view of Trapp (2017/0119620) as applied to claim 6 above, and in view of Francais (US 5931834).
Regarding claim 6, Abuhamad in view of Trapp teach the massager of claim 6, but do not teach where the power supply is removable for charging.
However, Francais, which discloses a device for imparting sensory stimulation to the abdomen area, teaches a power supply that is removable for charging (“battery 48 can be removed periodically for... recharging”; col. 11, lines 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad in view of Trapp, a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158), in view of Trapp (2017/0119620), and further in view of Francais (US 5931834) as applied to claim 7 above, and further in view of Boyles et al. (US 8441230).
Regarding claim 8, Rembert in view of Trapp and Francais teach the massager of claim 7, but does not teach where multiple power supplies may be charged simultaneously.
However, Boyles, which solves the same issue of charging multiple power supplies, teaches a charging station for simultaneously charging multiple power supplies (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention, to add to Rembert as modified by Trapp, a charging station for charging multiple power supplies, as taught by Boyles, to provide readily available power supplies for immediate use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158) as applied to claim 1 above, and further in view of Wu (US 2010/0042025).
Regarding claim 12, 
However, Wu, which discloses an abdomen massaging apparatus, teaches a massaging apparatus that is covered with a cushion (“protective pad 7 includes a foam material 72 and a cloth face 71”; para. [0021], see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad, a cushion for covering the fundus engagement device, as taught by Wu, to provide a buffering effect to a user (see para. [0021] of Wu).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abuhamad (US 9,603,602) in view of Lin (US PGPub 2010/0312158) as applied to claim 1 above, and further in view of Waldeck (US 3707284).
Regarding claim 15, Abuhamad, as modified, discloses the massager of claim 1, but does not disclose where the massager may be stored in a protective carrying case.
However, Waldeck, which discloses a massage device, teaches a massager that may be stored in a protective carrying case (“may be conveniently packed into any suitable box or carrying case”; col. 6, lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Abuhamad, a protective carrying case for storing the massager, as taught by Waldeck, so that the massager can be readily portable (Waldeck; col. 7, lines 1-3).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Lin (US PGPub 2010/0312158).
Regarding claim 16, Rembert teaches an automated fundal massager adapted to massage a fundus of a uterus of a patient similar to a fundal massage provided by a nurse or other medical personnel (see abstract; see col. 1, lines 16-30; see also fig. 10; this limitation is considered intended use, therefore Rembert meets this limitation since it can structurally perform this intended use function), the apparatus comprising:
at least one attachment strap adapted to secure the automated fundal massager to the patient (see Fig. 4, 14)
a body housing the massager, power supply, (Fig. 4, 13) and
at least one massager providing direct pressure to deeply and firmly engage the fundus  (see Fig. 10, massager block 33; see col. 3, lines 1-9) having
	at least one power supply (Fig. 10,35),
	at least one roller pressingly engaging the fundus (Fig. 10, 30),
	at least one motor engaging the roller and maneuvering the roller throughout its range of motion (Fig. 10,35; see col. 3, lines 9-13), and
	at least one roller cover (Fig. 10, 34);
a system controller having
	at least one power control (See Fig. 7, power button on controller),
	at least one selectable mode control (see Fig. 7, display 8 allows massage mode selection)
	At least one frequency settings control, and at least one speed control (see Fig. 7; see col. 3, lines 30-40)

Rembert does not teach wherein the system controller is housed within the body.
However, Lin teaches an analogous massager (see abstract and Fig. 1) wherein the system controller is housed within the body (see Fig. 1, controller 41 is within the body of the device). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the system controller of Rembert to be housed within the body, as taught by Lin, for the purpose of having a simplified configuration wherein the user is less likely to misplace the controller and to make it easier to transport.
Regarding claim 19, Rembert, further teaches that the controls are selected from analog controls (see Fig. 7, buttons on the side).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rembert (US 10,874,579) in view of Lin (US PGPub 2010/0312158) as applied to claim 16 above, and further in view of Radl et al. (US PGPub 2012/0046579).
Regarding claim 17, Rembert in view of Lin teaches the massager of claim 16, but Rembert does not disclose that the mode is selectable from continuous mode, ramping mode, and pulse mode.
However, Radl teaches that the mode is selectable from continuous mode (para. [0074], see Fig. 9C), ramping mode (para. [0072], lines 15-20, see Fig. 9A), and pulse mode (“the system 20 is also constructed to provide a “pulse” mode”; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Rembert, modes that are selectable from continuous mode, ramping mode, and pulse mode, as taught by Radl, to provide varying massaging effects to a user.
Regarding claim 18, Rembert, as modified, teaches the massager of claim 16, but Rembert does not disclose that the system controller is replaced by a microcontroller and programmable logic unit.
However, Radl, teaches a microcontroller (microcontroller 114; Fig. 10) and a programmable logic unit (“the programming for the microcontroller resides in the microcontroller and in the memory 128”; para. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention it would be obvious to modify Lin to replace the system controller with a micro controller and a programmable logic unit, as taught by Radl, to allow the massager to be automatically controlled.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0312158) in view of Lin (US PGPub 2010/0312158) as applied to claim 16 above, and further in view of Song et al. (US 2008/0119764).
Regarding claim 20, Rembert further teaches that the controls may be controlled remotely by wired communications (see Fig. 7, controller 7 connected via wire 6). Rembert does not teach where the controls may be controlled by wireless communications.
However, Song discloses a muscular relief device for the abdomen with a detachable wireless receiver for manipulated the muscular relief apparatus (para. [0023], lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to modified Lin, a detachable wireless receiver for communicating with the controls, as taught by Song, so that the controls have a wider range of access to the massager.
Response to Arguments
Applicant's previously filed arguments filed 3/19/2020 have been considered but are moot because the new ground of rejection does not rely on the Trapp or Lin reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the current amendments do not overcome the references, the rejection using them is being dropped in view of better references.
Applicant argues against the use of a massager not specifically intended for fundal massage used in the rejection. However, the limitations are functional and any massager that is capable of performing the function is able to meet the limitation. Further, the Abuhamad 
Applicant further argues the limitations toward “deeply and firmly engaging the fundus”. However, as the Abuhamad reference shows (see Fig. 3 for example) does not require an especially deep pressure. Further, the Remebert reference used specifically mentions it is intended for deep massage (see col. 1, lines 48-49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mabuchi (3,996,929) which discloses a waist massager with a roller; CN 103976856 which discloses a stomach massager with a roller, attachable to a user; Yang (CN2595357) which discloses a stomach massager with a roller, attachable to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799